UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7327



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ERNEST D. THOMPSON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-88-19-R, CA-97-529-3)


Submitted:   July 30, 1998                 Decided:   October 19, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest D. Thompson, Appellant Pro Se. N. George Metcalf, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Appellant seeks to appeal the district court’s orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998)

and his motion for reconsideration. We have reviewed the record and

the   district   court’s   opinions       and   find   no   reversible   error.

Accordingly, we affirm the appeal on the reasoning of the district

court. See United States v. Thompson, Nos. CR-88-19-R; CA-97-529-3

(E.D. Va. July 16, 1997 & Aug 28, 1997); see also Brown v.

Angelone, ___ F.3d ___, No. 96-7173 (4th Cir. July 14, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                     AFFIRMED




                                      2